DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 01/03/2022 for application with case number 16/393,019 (filed on 04/24/2019) in which claims 1-15  were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-9 & 14 have been amended. Claims 5-6 & 12-13 have been cancelled. Accordingly, claims 1-4, 7-11 & 14-15 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 USC §119 (a)-(d). The certified copy has been filed in parent Application No. IN201811037756, filed on 10/05/2018.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 04/24/2019 & 03/10/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that 

Response to Arguments
Applicant’s arguments filed on 01/03/2022 have been fully considered and are addressed as follows:
Regarding the Drawings objections: The drawings’ objections are withdrawn, as the amendments to the Specification in addition to the above noted Applicant’s Arguments and Remarks filed on 01/03/2022 have properly addressed the informalities recited in the Non-Final office action mailed on 10/07/2021. 
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 1-7 & 9-15 for being indefinite & lack of antecedent basis are withdrawn, as the above noted Applicant’s Arguments and Remarks & the amendments to the Claims filed on 01/03/2022 have overcome the rejections recited in the Non-Final office action mailed on 10/07/2021.
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1-6 & 8-13 as being clearly anticipated by the prior art of Nance (PG Pub. No. US 2006/0284008 A1), and the rejection of claims 7 & 14-15 as being unpatentable over Nance as modified by Yoshimuta (PG Pub. No. US 2014/0176037 A1) have been fully considered. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, new references(s) is/are introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendments & remarks. For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Specification Objections
The disclosure is objected to because of the following informalities:
¶[0005] line 5 recites “in response adjusting the piston”. It should be “in response to adjusting the piston”.
¶[0006] line 3-4 recites “in response adjusting the piston”. It should be “in response to adjusting the piston”.
Appropriate correction is required.

Claim Objections
Claims 1 & 7-8 are objected to because of the following informalities:
Claim 1 recites “in response adjusting the piston” in line 6. It should be “in response to adjusting the piston”. 
Claim 8 recites “in response adjusting the piston” in line 7. It should be “in response to adjusting the piston”. 
Claim 7 recites “The landing gear of claim 5”  in Line 1. It should be “The landing gear of claim 1” as claim 5 has been cancelled. It is clearly a typographic error, and claim 7 is not intended to be an independent claim. Accordingly, as such for the purpose of examination in this Office Action and as best understood by the Examiner, claim 7 have been interpreted to be a claim that is depending on base claim 1.
Appropriate correction is required.









Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-4, 7-11 & 14-15 are rejected under 35 USC §103 as being unpatentable over Stein (PG Pub. No. US 2019/0344904 A1) in view of NPL Publication: Journal of Sensor Technology, 2012, 2, 177-184 to Lars E. Bengtsson (hereinafter “Bengtsson”)








As per claim 1, Stein teaches a landing gear system (see Fig. 1 [reproduced below for convenience]) comprises:

    PNG
    media_image1.png
    421
    612
    media_image1.png
    Greyscale

Stein’s Fig. 1 (emphasis added)

a landing gear collar (see Fig. 1, Fig. 2A [reproduced below for convenience] & ¶[0031]: strut cylinder 110 may comprise a steering collar [landing gear collar] or other component that remains fixed with respect to aircraft 10 (with momentary reference to FIG. 1) during compression of shock strut assembly 30);  
a strut assembly supported by the landing gear collar, the strut assembly including a piston that is adjustable between a fully extended position and a fully compress position (see Fig. 2A, Fig. 2B & ¶[0031]: With reference to FIG. 2A [reproduced below for convenience], shock strut assembly 30 [strut assembly] is illustrated at a first stroke length 124, in accordance with various embodiments. Shock strut assembly 30 may comprise a strut cylinder 110 and a strut piston 120 … strut cylinder 110 may comprise a steering collar or other component that remains fixed with respect to aircraft 10 (with momentary reference to FIG. 1) during compression of shock strut assembly 30 … Strut piston 120 may be operatively coupled to strut cylinder 110. Strut cylinder 110 may be configured to receive strut piston 120 in a manner that allows the two components to telescope with respect to one another);


    PNG
    media_image2.png
    774
    622
    media_image2.png
    Greyscale

Stein’s Fig. 2A (emphasis added)

a rotary encoder rotatably coupled to the strut assembly, the rotary encoder configured to rotate in response [[to]] (see claim objection above) adjusting the piston and to output a data value indicative of a voltage level in response to rotating the rotary encoder (see Fig. 2A & ¶[0008]: the rotational position sensor may be oriented such that the rotational position sensor will be within the null accuracy band for a predetermined range of torque link angles. In various embodiments, the rotational position sensor may comprise at least one of a rotary variable differential transformer, a resolver, or an encoder [rotary encoder], see ¶¶[0035]-[0036]: Rotational position sensor 150 may comprise a rotary variable differential transformer (RVDT), a resolver, an encoder, or other sensor capable of measuring angle alpha … shock strut assembly 30  may include a rotational position sensor 152 operably coupled to lower torque link pin 138 and lower torque link 132 … rotational position sensor 152 may be configured to output a signal 156 corresponding to an angle beta (β) of lower torque link 132 relative to strut piston 120. Rotational position sensor 152 may comprise a RVDT, a resolver, an encoder, or other sensor capable of measuring angle alpha, and see ¶¶[0048]-[0051]: rotational position sensor 150 may be configured such that as strut piston 120 translates from stroke length 124 to stroke length 126, rotational position sensor 150 rotates from edge 258 of null accuracy band 254 to null point 252 … rotational position sensor 150 may output a rotational data signal 154 corresponding to angle alpha to a controller 200. Rotational position sensor 152 may output a rotational data signal 156 corresponding to angle beta to controller 200 … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal [indicative of a voltage level]); and
a controller in signal communication with the rotary encoder and configured to determine a stroke of the piston based on the data value output from the rotary encoder (see Fig. 2A & ¶[0012]: a controller may be configured to receive a rotational data signal from the rotational position sensor and determine a stroke length based on the rotational data signal, and see ¶[0049]: rotational position sensor 150 may output a rotational data signal 154 corresponding to angle alpha to a controller 200. Rotational position sensor 152 may output a rotational data signal 156 corresponding to angle beta to controller 200),
wherein the controller stores (see Fig. 2A & ¶[0012]: a controller may be configured to receive a rotational data signal from the rotational position sensor and determine a stroke length based on the rotational data signal, see ¶¶[0049]-[0051]: rotational position sensor 150 may output a rotational data signal 154 corresponding to angle alpha to a controller 200. Rotational position sensor 152 may output a rotational data signal 156 corresponding to angle beta to controller 200 … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal, a current signal, a digital signal, or any other suitable signal, whether filtered, conditioned, or otherwise preprocessed. Controller 200 may include a memory 210. Memory 210 may store executable instructions and data to implement control logic of controller 200. Memory 210 may comprise a tangible, non-transitory storage medium and may store data used, for example, for trending and prognosis purposes … Controller 200 may interpret data received from rotational position sensors 150 and 152 [voltages] to determine a stroke length of strut piston 120 [determines the stroke] and an internal volume and/or fluid level within strut cylinder 110. Controller 200 may interpret data received from rotational position sensors 150 and 152 for landing gear maintenance or other aircraft operations … controller 200 may receive and may use multiple data outputs from one or more other aircraft sensors (e.g., landing gear temperature sensors, landing gear pressure sensors, etc.) and/or avionics units, in addition to the data received from rotational position sensors 150 and 152 [voltages]).
Stein does not disclose, which Bengtsson; being analogous art; discloses stores a/ the plurality of pre-determined voltages (see Fig. 1 “The linearization process”, Fig. 2 “Finding f by curve fitting”, Fig. 3 “linearization by LUT” [all Fig(s).reproduced below for convenience] & §§ 1-5: A sensor converts the physical unit (the measurand) into some electrical unit (preferably volt) and the embedded measurement system converts the sensor output into a digital value (typically an integer) … The process of designing the linearization block in Figure 1 is typically a multi-step process. First of all the non-linear function f, relating the sensor input and output, Typically, this is done by a calibration process … calibration process where a number of x,y-pairs are registered [store(s)] experimentally and f is determined by off-line curve fitting … This is illustrated in Figure 2. Once we have found f, we can solve for the inverse function  f1 that we need to implement into the linearizing block in Figure 1 … In small embedded 8-bit systems with limited computational power, f1 is typically implemented as a LUT [i.e., Look-Up Table] in flash memory … The advantage of the LUT method is that it can be implemented even in the simplest controller).


    PNG
    media_image3.png
    259
    659
    media_image3.png
    Greyscale

Bengtsson’s Fig. 1: “The linearization process”




    PNG
    media_image4.png
    232
    413
    media_image4.png
    Greyscale

Bengtsson’s Fig. 2: “Finding f by curve fitting”

    PNG
    media_image5.png
    422
    677
    media_image5.png
    Greyscale

Bengtsson’s Fig. 3: “linearization by LUT”

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stein in view of Bengtsson, as both inventions are directed to the same field of endeavor – sensor output voltage signal interpretation and the combination would provide for sensor output(s) calibration along with a lookup table (LUT) and for the determination of optimal size for LUT used for sensor linearization that to be implemented even in the simplest controller (see at least Bengtsson’s §§ 1-2).

As per claim 2, Stein as modified by Bengtsson teaches the landing gear of claim 1, accordingly, the rejection of claim 1 above is incorporated. Stein further teaches wherein the strut assembly further comprises a strut linkage configured to adjust in response to adjusting the piston (see Fig. 2A & ¶[0033]: Upper torque link 130 may be pivotally coupled to lower torque link 132 via a pivot joint 136 [strut linkage]. Pivot joint 136 may be configured to allow upper torque link 130 and lower torque link 132 to rotate relative to one another during translation of strut piston 120).

As per claim 3, Stein as modified by Bengtsson teaches the landing gear of claim 2, accordingly, the rejection of claim 2 above is incorporated. Stein further teaches wherein the rotary encoder is coupled to the strut linkage and rotates in response to adjusting the strut linkage (see Fig. 2A, Fig. 2B & ¶¶[0033]-[0035]: Upper torque link 130 may be pivotally coupled to lower torque link 132 via a pivot joint 136 [strut linkage]. Pivot joint 136 may be configured to allow upper torque link 130 and lower torque link 132 to rotate relative to one another during translation of strut piston 120 … shock strut assembly 30 may include a rotational position sensor 150 operably coupled to upper torque link pin 134 and upper torque link 130. Rotational position sensor 150 may be configured to measure a rotation of upper torque link pin 134 about an axis that is parallel to axle 20. Stated differently, rotational position sensor 150 may be configured to output a signal 154 corresponding to an angle alpha (α) of upper torque link 130 relative to strut cylinder 110).

As per claim 4, Stein as modified by Bengtsson teaches the landing gear of claim 3, accordingly, the rejection of claim 3 above is incorporated. Stein further teaches wherein the piston is configured to move between a fully extended position and a fully compressed position (see Fig. 2A, Fig. 2B & ¶¶[0030]-[0038]: Strut cylinder 110 may be configured to receive strut piston 120 in a manner that allows the two components to telescope with respect to one another. In this regard, strut piston 120 may translate into and out of strut cylinder 110 and absorb and damp forces transmitted thereto. Strut piston 120 may extend from strut cylinder 110 by a stroke length 124. In various embodiments, stroke length 124 may correspond to shock strut assembly 30 being in a fully compressed state).

As per claim 5, (Cancelled)


As per claim 6, (Cancelled)

As per claim 7, Stein as modified by Bengtsson teaches the landing gear of claim 5 [[1]], accordingly, the rejection of claim 1 above is incorporated (see claim objection above). Stein further teaches wherein the controller dynamically adjusts the voltage level (see Fig. 3A, Fig, 3B & ¶¶[0030]-[0054]: increasing an accuracy of the change [correction value] in angle measurement … a rotational position sensor operably coupled to a torque link of the strut assembly and configured to display increased accuracy … Installing the rotational position sensor such that it is near its null point when the landing gear is compressed tends to increase the angle measurement accuracy [adjusted voltage level] which in turn increases the accuracy of the stroke length and internal volume measurements in the compressed state … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal … Data received from rotational position sensor 150 may allow controller 200 to detect the presence of a landing gear fault condition or other operating anomaly with increased accuracy).
Stein does not disclose, which Bengtsson; being analogous art; discloses based on a correction value (see Fig. 1 “The linearization process”, Fig. 2 “Finding f by curve fitting”, Fig. 3 “linearization by LUT” [all Fig(s).reproduced above for convenience] & §§ 1-5: A sensor converts the physical unit (the measurand) into some electrical unit (preferably volt) and the embedded measurement system converts the sensor output into a digital value (typically an integer) … The process of designing the linearization block in Figure 1 is typically a multi-step process. First of all, the non-linear function f, relating the sensor input and output, Typically, this is done by a calibration process … calibration process where a number of x,y-pairs are registered [store(s)] experimentally and f is determined by off-line curve fitting [correction value] … This is illustrated in Figure 2. Once we have found f, we can solve for the inverse function  f1 that we need to implement into the linearizing block in Figure 1 … In small embedded 8-bit systems with limited computational power, f1 is typically implemented as a LUT in flash memory … The advantage of the LUT method is that it can be implemented even in the simplest controller).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stein in view of Bengtsson, as both inventions are directed to the same field of endeavor – sensor output voltage signal interpretation and the combination would provide for sensor output(s) calibration along with a lookup table (LUT) and for the determination of optimal size for LUT used for sensor linearization that to be implemented even in the simplest controller (see at least Bengtsson’s §§ 1-2).










	
	
	

	








As per claim 8, Stein teaches a method of determining a stroke of a piston (see Fig. 1 [reproduced above for convenience]), the method comprising:
storing, in (see Fig. 2A [reproduced above for convenience] & ¶[0012]: a controller may be configured to receive a rotational data signal from the rotational position sensor and determine a stroke length based on the rotational data signal, see ¶¶[0031]-[0035]: With reference to FIG. 2A, … Shock strut assembly 30 may comprise a strut cylinder 110 and a strut piston 120 … Strut piston 120 may be operatively coupled to strut cylinder 110, and see ¶¶[0049]-[0051]: rotational position sensor 150 may output a rotational data signal 154 corresponding to angle alpha to a controller 200 …  Rotational position sensor 152 may output a rotational data signal 156 corresponding to angle beta to controller 200 … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal, a current signal, a digital signal, or any other suitable signal, whether filtered, conditioned, or otherwise preprocessed. Controller 200 may include a memory 210. Memory 210 may store executable instructions and data to implement control logic of controller 200. Memory 210 may comprise a tangible, non-transitory storage medium and may store data used, for example, for trending and prognosis purposes);
adjusting the piston between a fully extended position and a fully compress position (see Fig. 2A, Fig. 2B & ¶¶[0031]-[0038]: With reference to FIG. 2A, shock strut assembly 30 is illustrated at a first stroke length 124 [compress position] … Shock strut assembly 30 may comprise a strut cylinder 110 and a strut piston 120 … Strut piston 120 may be operatively coupled to strut cylinder 110. Strut cylinder 110 may be configured to receive strut piston 120 in a manner that allows the two components to telescope [a fully extended position and a fully compress position] with respect to one another … rotational position sensor 152 may be configured to output a signal 156 corresponding to an angle beta (β) of lower torque link 132 relative to strut piston 120 … With reference to FIG. 2B, shock strut assembly 30 is illustrated at a second stroke length 126 [extended position]);
rotating a rotary encoder in response [[to]] (see claim objection above) adjusting the piston (see Fig. 2A, Fig. 2B & ¶[0048]: rotational position sensor 150 may be configured such that as strut piston 120 translates from stroke length 124 to stroke length 126, rotational position sensor 150 rotates from edge 258 of null accuracy band 254 to null point 252); and
outputting a data value indicative of a voltage level from the rotating encoder in response to rotating the rotary encoder (see Fig. 2A, Fig. 2B & ¶¶[0049]-[0051]: rotational position sensor 150 may output a rotational data signal 154 corresponding to angle alpha to a controller 200. Rotational position sensor 152 may output a rotational data signal 156 corresponding to angle beta to controller 200 … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal, a current signal, a digital signal, or any other suitable signal, whether filtered, conditioned, or otherwise preprocessed);
determining, via the controller, the stroke of the piston based on the data value output from the rotary encoder (see ¶[0012]: a controller may be configured to receive a rotational data signal from the rotational position sensor and determine a stroke length based on the rotational data signal, and see ¶¶[0049]-[0051]: Controller 200 may interpret data received from rotational position sensors 150 and 152 to determine a stroke length of strut piston 120); and
determining, via the controller, the stroke based on a comparison between the voltage level and the (see Fig. 2A, Fig. 2B &  ¶[0012]: a controller may be configured to receive a rotational data signal from the rotational position sensor and determine a stroke length based on the rotational data signal, see ¶¶[0049]-[0051]: rotational position sensor 150 may output a rotational data signal 154 corresponding to angle alpha to a controller 200. Rotational position sensor 152 may output a rotational data signal 156 corresponding to angle beta to controller 200 … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal, a current signal, a digital signal, or any other suitable signal, whether filtered, conditioned, or otherwise preprocessed. Controller 200 may include a memory 210. Memory 210 may store executable instructions and data to implement control logic of controller 200. Memory 210 may comprise a tangible, non-transitory storage medium and may store data used, for example, for trending and prognosis purposes … Controller 200 may interpret data received from rotational position sensors 150 and 152 [voltages] to determine a stroke length of strut piston 120 and an internal volume and/or fluid level within strut cylinder 110. Controller 200 may interpret data received from rotational position sensors 150 and 152 for landing gear maintenance or other aircraft operations … controller 200 may receive and may use multiple data outputs from one or more other aircraft sensors (e.g., landing gear temperature sensors, landing gear pressure sensors, etc.) and/or avionics units, in addition to the data received from rotational position sensors 150 and 152).
Stein does not disclose, which Bengtsson; being analogous art; teaches to storing, in a look-up table of a controller, a/ the plurality of pre-determined voltages (see Fig. 1 “The linearization process”, Fig. 2 “Finding f by curve fitting”, Fig. 3 “linearization by LUT” [all Fig(s).reproduced above for convenience] & §§ 1-5: A sensor converts the physical unit (the measurand) into some electrical unit (preferably volt) and the embedded measurement system converts the sensor output into a digital value (typically an integer) … The process of designing the linearization block in Figure 1 is typically a multi-step process. First of all the non-linear function f, relating the sensor input and output, Typically, this is done by a calibration process … calibration process where a number of x,y-pairs are registered [store(s)] experimentally and f is determined by off-line curve fitting … This is illustrated in Figure 2. Once we have found f, we can solve for the inverse function  f1 that we need to implement into the linearizing block in Figure 1 … In small embedded 8-bit systems with limited computational power, f1 is typically implemented as a LUT [i.e., Look-Up Table] in flash memory … The advantage of the LUT method is that it can be implemented even in the simplest controller).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stein in view of Bengtsson, as both inventions are directed to the same field of endeavor – sensor output voltage signal interpretation and the combination would provide for sensor output(s) calibration along with a lookup table (LUT) and for the determination of optimal size for LUT used for sensor linearization that to be implemented even in the simplest controller (see at least Bengtsson’s §§ 1-2).

As per claim 9, Stein as modified by Bengtsson teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Stein further teaches comprising rotatably coupling the rotary encoder to a strut linkage (see Fig. 2A & ¶[0033]: Upper torque link 130 may be pivotally coupled to lower torque link 132 via a pivot joint 136 [strut linkage]. Pivot joint 136 may be configured to allow upper torque link 130 and lower torque link 132 to rotate relative to one another during translation of strut piston 120).

As per claim 10, Stein as modified by Bengtsson teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. Stein further teaches comprising outputting the data value in response to adjusting the strut linkage (see Fig. 2A, Fig. 2B & ¶¶[0033]-[0035]: Upper torque link 130 may be pivotally coupled to lower torque link 132 via a pivot joint 136 [strut linkage]. Pivot joint 136 may be configured to allow upper torque link 130 and lower torque link 132 to rotate relative to one another during translation of strut piston 120 … shock strut assembly 30 may include a rotational position sensor 150 operably coupled to upper torque link pin 134 and upper torque link 130. Rotational position sensor 150 may be configured to measure a rotation of upper torque link pin 134 about an axis that is parallel to axle 20. Stated differently, rotational position sensor 150 may be configured to output a signal 154 [data value] corresponding to an angle alpha (α) of upper torque link 130 relative to strut cylinder 110).

As per claim 11, Stein as modified by Bengtsson teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. Stein further teaches comprising moving the piston between a fully extended position and a fully compressed position , and determining the data value based on a difference between an adjusted position of the piston and the fully compressed position (see Fig. 2A, Fig. 2B & ¶¶[0030]-[0038]: Strut cylinder 110 may be configured to receive strut piston 120 in a manner that allows the two components to telescope with respect to one another. In this regard, strut piston 120 may translate into and out of strut cylinder 110 and absorb and damp forces transmitted thereto. Strut piston 120 may extend from strut cylinder 110 by a stroke length 124. In various embodiments, stroke length 124 may correspond to shock strut assembly 30 being in a fully compressed state … Rotational position sensor 150 may be configured to measure a rotation of upper torque link pin 134 about an axis that is parallel to axle 20. Stated differently, rotational position sensor 150 may be configured to output a signal 154 [data value] corresponding to an angle alpha (α) of upper torque link 130 relative to strut cylinder 110 … As shock strut assembly 30 decompresses (i.e., as strut piston 120 translates out of strut cylinder 110), stroke length increases and angles alpha and beta decrease. In various embodiments, the change in angles alpha and beta per change in stroke length is decreased when shock strut assembly 30 is in a compressed state).

As per claim 12, (Cancelled)

As per claim 13, (Cancelled)
	
As per claim 14, Stein as modified by Bengtsson teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Stein further teaches comprising: 


dynamically adjusting, via the controller, the voltage level (see Fig. 3A, Fig, 3B & ¶¶[0030]-[0054]: increasing an accuracy of the change in angle measurement … a rotational position sensor operably coupled to a torque link of the strut assembly and configured to display increased accuracy … Installing the rotational position sensor such that it is near its null point when the landing gear is compressed tends to increase the angle measurement accuracy which in turn increases the accuracy of the stroke length and internal volume measurements in the compressed state … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal … Data received from rotational position sensor 150 may allow controller 200 to detect the presence of a landing gear fault condition or other operating anomaly with increased accuracy).
Stein does not disclose, which Bengtsson; being analogous art; discloses determining a correction value; storing the correction value in a memory unit (see Fig. 1 “The linearization process”, Fig. 2 “Finding f by curve fitting”, Fig. 3 “linearization by LUT” [all Fig(s).reproduced above for convenience] & §§ 1-5: A sensor converts the physical unit (the measurand) into some electrical unit (preferably volt) and the embedded measurement system converts the sensor output into a digital value (typically an integer) … The process of designing the linearization block in Figure 1 is typically a multi-step process. First of all, the non-linear function f, relating the sensor input and output, Typically, this is done by a calibration process … calibration process where a number of x,y-pairs are registered [store(s)] experimentally and f is determined by off-line curve fitting [correction value] … This is illustrated in Figure 2. Once we have found f, we can solve for the inverse function  f1 that we need to implement into the linearizing block in Figure 1 … In small embedded 8-bit systems with limited computational power, f1 is typically implemented as a LUT in flash memory … The advantage of the LUT method is that it can be implemented even in the simplest controller).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stein in view of Bengtsson, as both inventions are directed to the same field of endeavor – sensor output voltage signal interpretation and the combination would provide for sensor output(s) calibration along with a lookup table (LUT) and for the determination of optimal size for LUT used for sensor linearization that to be implemented even in the simplest controller (see at least Bengtsson’s §§ 1-2).

As per claim 15, Stein as modified by Bengtsson teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Stein further teaches comprising determining, via the controller, the stroke based on the adjusted voltage level (see Fig. 3A, Fig, 3B & ¶¶[0030]-[0054]: increasing an accuracy of the change in angle measurement … a rotational position sensor operably coupled to a torque link of the strut assembly and configured to display increased accuracy … Installing the rotational position sensor such that it is near its null point when the landing gear is compressed tends to increase the angle measurement accuracy which in turn increases the accuracy of the stroke length and internal volume measurements in the compressed state … Rotational position sensors 150 and 152 may output data to controller 200 as a voltage signal … Data received from rotational position sensor 150 may allow controller 200 to detect the presence of a landing gear fault condition or other operating anomaly with increased accuracy).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/TAREK ELARABI/Examiner, Art Unit 3661